Citation Nr: 0903466	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-07 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Evaluation of irritable bowel syndrome (IBS), currently 
rated as 30 percent disabling.

3.  Evaluation of helminthiasis, currently rated as 
noncompensably disabling.

4.  Evaluation of dysentery, currently rated as 
noncompensably disabling.

5.  Evaluation of peptic ulcer disease, currently rated as 
noncompensably disabling.

6.  Evaluation of avitaminosis and malnutrition, currently 
rated as noncompensably disabling.

7.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently rated as 10 percent disabling.

8.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had honorable service with the Philippine 
commonwealth Army from December 1941 to June 1942 and with 
the Regular Philippine Army from August 1945 to December 
1945.  He was a prisoner of war (POW) from April 10, 1943 to 
June 27, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a March 2004 "Appeal Hearing Options" worksheet the 
veteran requested a local hearing before a Decision Review 
Officer (DRO).  A hearing was scheduled for March 2007 and 
the veteran was provided notice of this hearing by 
correspondence dated in February 2007.  The veteran failed to 
report to this scheduled hearing and in an April 2007 
"Report of Contact" the veteran explained that he could not 
make the March 2007 hearing due to travel.  He requested that 
he be scheduled for another hearing.  An undated 
Certification Worksheet shows that the veteran requested a 
DRO hearing but that he failed to report two times.  
Therefore, the DRO hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2008). 

The issues of entitlement to higher evaluations for PTSD, 
avitaminosis, and peripheral neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  IBS is manifested by frequent constipation and 
intermittent diarrhea, with bloating, gas, heart burn, and 
incontinence.

2.  There are no currently demonstrated residuals of 
helminthiasis.

3.  There are no currently demonstrated residuals of 
dysentery.

4.  There is no evidence of current symptoms or residuals of 
peptic ulcer disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
disorders of the digestive system, to include irritable bowel 
syndrome, helminthiasis, dysentery, and peptic ulcer disease, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Codes 7305, 7319, 7322, 7324 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA POW protocol examination in October 1997, the veteran 
reported that he had suffered from dysentery during his 
captivity.  On VA general medical examination in November 
1997, the veteran stated that he suffered from dysentery and 
malnutrition.  Abdominal examination was essentially normal.  
The veteran's abdomen was nontender with positive bowel 
sounds throughout.  There was no hepatosplenomegaly.  The 
examiner noted that laboratory results included a finding of  
anemia.  The diagnoses included anemia, cause unknown.

An additional VA examination was carried out in December 
1998.  The veteran reported that he was diagnosed with 
various disorders by a Filipino doctor who was confined with 
him during the war.  He related that they ate very little and 
suffered from a lack of vitamins, malnutrition, and a worm 
infestation.  He noted that he was told that he had peptic 
ulcer disease when he complained of epigastric discomfort.  
He also indicated that he had several bouts of dysentery.  He 
denied hematemesis or melena.  His current complaints 
included urgency and incontinence of the bowel.  Physical 
examination revealed that the veteran was well developed and 
well nourished.  There were no signs of debility or 
dehydration.  The skin showed no residuals of malnutrition or 
vitamin deficiency.  The veteran's abdomen was soft with 
minimal epigastric tenderness.  There were no abdominal 
striae, distension, hepatomegaly, or ascites.  The impression 
included residuals of helminthiasis, avitaminosis, and 
malnutrition; the examiner indicated that there was no 
evidence of current malnutrition or dehydration.  The 
examiner also noted residuals of peptic ulcer disease, noting 
the veteran's complaints of off and on epigastric discomfort; 
however, he indicated that objectively there was minimal 
epigastric tenderness and no rebound or guarding.  He also 
indicated residuals of dysentery and irritable bowel syndrome 
and stated that subjectively, the veteran complained of a 
failure to control his stools; objectively, he noted that the 
veteran had an essentially unremarkable abdominal 
examination.

An additional POW protocol examination was conducted in April 
2003.  The veteran's history was reviewed.  His wife reported 
that the veteran had chronic abdominal pain and was told by 
his family physician in the Philippines that he had an ulcer.  
The examiner noted that the veteran had taken over-the-
counter medications.  The veteran denied melena or 
hematemesis.  The veteran reported that during captivity he 
had suffered from dysentery but denied rectal bleeding.  He 
also denied any current diarrhea or bloody stools.  He stated 
that during confinement, he suffered from malnutrition and 
avitaminosis, and that he currently did not have much of an 
appetite.  He indicated that he maintained his current weight 
and was taking supplemental calcium and a multi-vitamin.  He 
also reported that after his release from the POW camp, he 
passed long worms for one to two months and was given home 
remedies to help cure the problem.  He denied any recurrence 
of helminthiasis.  Finally, the veteran reported that since 
his release from captivity, he had suffered from chronic 
bloating, gas, and abdominal pain with alternating bouts of 
diarrhea and constipation.  He related that he took over-the-
counter medication.  The veteran's wife related that he 
sometimes suffered from incontinence and that a colonoscopy 
two years previously had been reported as normal.

On review of systems, the examiner noted anorexia with 
alternating bouts of diarrhea and constipation.  The veteran 
denied hematemesis, melena, frank rectal bleeding, jaundice, 
and hemorrhoids.  He endorsed bloating, gas, and heart burn.  
Physical examination revealed that the veteran was well 
developed and well nourished.  There was no pallor or 
jaundice.  The veteran's abdomen was flat with no scars.  
Bowel sounds were hyperactive with borborygmi.  There was no 
rigidity, hepatosplenomegaly, guarding, or rebound 
tenderness.  The diagnoses were history of helminthiasis, 
avitaminosis, and malnutrition during captivity with no 
evidence of residuals or recurrence; historic peptic ulcer 
disease without objective evidence of past or current ulcer 
disease; and irritable bowel syndrome more likely than not 
secondary to captivity as a POW.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system was revised.  However, there 
were no substantive changes to the pertinent diagnostic codes 
in this case.

The veteran is in receipt of a 30 percent evaluation for 
irritable bowel syndrome pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Peptic ulcer disease, dysentery, and 
helminthiasis are also evaluated pursuant to diagnostic codes 
found under 38 C.F.R. § 4.114.  This section states that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Rather, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  

Irritable bowel syndrome (IBS) is provided a maximum 30 
percent evaluation where there is severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation and more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319 (2008).  Review of the record 
reveals that the veteran suffers from epigastric tenderness, 
bloating, gas, and heart burn.  He has reported, and his wife 
has confirmed, that he sometimes suffers from incontinence.  

The veteran is also in receipt of various noncompensable 
evaluations for other disabilities of the digestive system.  
This includes peptic ulcer disease, which is evaluated 
pursuant to Diagnostic Code 7305.  Moderate ulcer disease 
with recurrent episodes of severe symptoms two or three times 
a year averaging 10 day in duration or with continuous 
moderate manifestations warrants a 20 percent evaluation.  
Moderately severe ulcer disease with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days of more at least 
four or more times per year warrants a 40 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  The evidence 
demonstrates that although the veteran has reported that he 
was diagnosed with an ulcer, the December 1998 VA examiner 
stated that objectively, there was minimal epigastric 
tenderness, with no rebound or guarding.  In April 2003, a VA 
examiner assessed historic peptic ulcer disease without 
objective evidence of past or current ulcer disease.  
Essentially, there are no symptoms of ulcer disease which 
might be the subject of a compensable evaluation under the 
appropriate diagnostic code.

The veteran is also in receipt of a noncompensable evaluation 
for dysentery.  Dysentery is evaluated pursuant to Diagnostic 
Code 7322, and is rated as ulcerative colitis under 
Diagnostic Code 7323.  A 10 percent evaluation is assignable 
where there is moderate colitis with infrequent 
exacerbations.  A 30 percent evaluation is warranted where 
the evidence shows moderately severe ulcerative colitis, with 
frequent exacerbations.  In order to warrant a 60 percent 
rating, the evidence must show severe ulcerative colitis with 
numerous attacks per year and malnutrition, with health only 
fair during remissions.  The record discloses the veteran's 
reports of bouts of dysentery during his captivity.  However, 
the evidence does not demonstrate current residuals of this 
disease.  Rather, the medical evidence shows an essentially 
unremarkable abdominal examination in December 1998 and no 
evidence of residuals or recurrence in April 2003.  
Accordingly, the Board concludes that a compensable 
evaluation is likewise not available under this criteria.

Finally, helminthiasis has been evaluated as noncompensably 
disabling pursuant to Diagnostic Code 7399-7324.  Diagnostic 
Code 7324 relates to Distomiasis and warrants a maximum 
evaluation of 30 percent for severe symptoms.  The Board 
again notes that there record reflects no residuals or 
recurrence of this disease.  As such, there is no basis upon 
which to award a compensable evaluation for this disability.

The Board's review of the record pertaining to these 
disabilities has led to the conclusion that the single 30 
percent evaluation assigned to the veteran's IBS is 
appropriate.  As discussed, the veteran experiences 
epigastric tenderness, bloating, gas, heart burn, and 
incontinence.  The other digestive disorders which have been 
determined to be service connected do not warrant evaluations 
higher than the 30 percent assigned to the veteran's IBS.  
Accordingly, a higher evaluation under 38 C.F.R. § 4.114 must 
be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a January 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
conditions had "increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
June 2003 rating decision explained the criteria for the next 
higher disability ratings available for the service-connected 
disabilities under the applicable diagnostic codes.  The 
March 2004 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected disabilities.  Furthermore, 
correspondence dated in March 2006 addressed the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  In fact, the veteran stated in January 2004 that 
he had no further evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An evaluation in excess of 30 percent for IBS is denied.

A compensable evaluation for helminthiasis is denied.

A compensable evaluation for dysentery is denied.

A compensable evaluation for peptic ulcer disease is denied.


REMAND

The veteran contends that his PTSD is worse than is 
contemplated by the currently assigned 50 percent evaluation.  
While there are VA outpatient treatment records dating to 
2003, a comprehensive VA psychiatric examination has not been 
conducted since November 1997.  Subsequent VA outpatient 
records vary regarding the severity of this disability, with 
some addressing the veteran's irritability and others 
indicating that medication has helped to alleviate his 
psychiatric symptoms.  In light of the veteran's more recent 
claims that his PTSD is worse, the Board finds that a current 
examination is appropriate.  The Board additionally observes 
that more recent VA psychiatric treatment records indicate 
the possible presence of Alzheimer's disease or dementia.  
Such findings should be considered in any future examination 
of the veteran's PTSD.

The veteran's avitaminosis is evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.88b, and is rated as 
analogous to a nutritional deficiency under either Diagnostic 
Code 6313 or 6315.  The criteria for a 10 percent are a 
confirmed diagnosis with nonspecific symptoms such as 
decreased appetite, weight loss, abdominal discomfort, 
weakness, inability to concentrate, and irritability.  While 
the veteran has demonstrated some of these symptoms, it is 
unclear whether they are related to the service-connected 
avitaminosis.  An examination should be conducted to address 
this question.

Regarding his service-connected peripheral neuropathy in the 
lower extremities, the April 2003 VA examiner noted that the 
veteran had decreased sensation to light touch and pinprick 
in the lower legs.  He indicated that it was most likely 
secondary to nutritional neuritis and compounded by 
peripheral vascular disease.  The record does not contain a 
specific evaluation of the severity of this disability.  More 
recent VA treatment records indicate the presence of varicose 
veins, and include the veteran's complaints of lower 
extremity pain.  These findings complicate the Board's 
evaluation of the severity of the service-connected 
peripheral neuropathy, and should be addressed by a current 
VA examination.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine the extent of 
his PTSD.  All appropriate testing should 
be carried out, to include an interview 
and a comprehensive mental status 
examination.  

Upon review of the record and examination 
of the veteran, the examiner should set 
forth all manifestations of the veteran's 
PTSD and discuss the impact of such 
symptoms on the veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning score should be 
assigned, and the examiner should explain 
the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
avitaminosis.  All current manifestations 
and residuals of this disorder should be 
identified.  The examiner should 
specifically indicate whether the 
veteran's reported irritability, 
decreased appetite, abdominal discomfort 
and diarrhea are related to this 
disorder.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the veteran for a VA 
neurology examination to determine the 
severity of his peripheral neuropathy of 
the lower extremities.  All current 
manifestations of the peripheral 
neuropathy should be identified and fully 
discussed.  If neuritis or neuralgia are 
present, the examiner should assess their 
severity in terms of mild, moderate, 
moderately severe, or severe.  The 
examiner should also, to the extent 
possible, indicate symptoms that 
specifically relate to the peripheral 
neuropathy as opposed to other, 
nonservice-connected disabilities such as 
varicose veins.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


